Citation Nr: 0311037	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-13 960	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in 
rating decisions dated in and prior to April 1985, which 
denied entitlement to service connection for a right brachial 
plexus injury.

2.  Entitlement to service connection for traumatic arthritis 
of the right shoulder.

3.  Entitlement to service connection for a gastrointestinal 
disability.

4.  Entitlement to an effective date prior to July 11, 2000, 
for the award of service connection for tinnitus.

5.  Entitlement to an effective date prior to July 11, 2000, 
for the award of service connection for ptosis.

6.  Entitlement to an effective date prior to July 11, 2000, 
for the award of service connection for an anxiety disorder.

7.  Entitlement to an evaluation in excess of 30 percent for 
an anxiety disorder.

(The issue of eligibility for supplemental attorney fees is 
the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother and R.W.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 7, 1973, to 
April 25, 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1999 and October 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan.  In the July 1999 decision, the 
RO found that no CUE existed in the April 5, 1985, rating 
decision that denied entitlement to service connection for a 
right shoulder disability.  In the October 2001 rating 
decision, the RO granted service connection for an anxiety 
disorder and assigned a 30 percent rating, effective July 11, 
2000.  The RO further granted service connection for 
tinnitus, evaluated as 10 percent disabling, and for ptosis, 
assigned a noncompensable evaluation, both effective July 11, 
2000.  The RO also denied entitlement to service connection 
for traumatic arthritis of the right shoulder and for 
gastrointestinal disability.

The issues of entitlement to service connection for traumatic 
arthritis of the right shoulder and a gastrointestinal 
disability, and the issues of entitlement to an evaluation in 
excess of 30 percent for an anxiety disorder and entitlement 
to a compensable rating for ptosis are addressed in the 
REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The rating decisions dated in March 1984 and April 1985, 
denying service connection for a right shoulder disability, 
were supported by the evidence then of record.

3.  A claim of entitlement to service connection for anxiety, 
ptosis or tinnitus was not filed prior to July 11, 2000.


CONCLUSIONS OF LAW

1.  March 1984 and April 1985 rating decisions denying 
service connection for a right shoulder disability were not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2002).

2.  The criteria for an effective date prior to July 11, 
2000, for service connection for anxiety, ptosis and tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, insofar as CUE claims are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable to CUE claims.  Specifically, determinations as to 
the existence CUE are based on the facts of record at the 
time of the decision challenged, such that no further factual 
development would be appropriate.  See Dobbins v. Principi, 
15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc)); see also Pierce 
v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  

The VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
effective date claims decided herein and were in effect when 
those claims were most recently considered by the RO.  The 
record reflects that through rating actions and statements of 
the case, the veteran has been informed of the requirements 
to establish entitlement to earlier effective dates for the 
service connection for the disabilities at issue, the 
evidence considered by the RO, and the reasons for its 
determinations.  The veteran and his attorney argue that 
evidence already in the claims files support entitlement to 
earlier effective dates for the service connection grants.  
Neither the veteran nor his attorney has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  Thus, with respect to the effective 
date claims decided herein, and based on the specific facts 
of this case, the Board is satisfied that VA has complied 
with both the notification and duty to assist requirements of 
the VCAA and the implementing regulations.

Factual Background

The report of medical examination dated in January 1973 shows 
the veteran as qualified for induction.  The veteran reported 
that he had been hospitalized in 1972 in connection with a 
motorcycle accident.  Service medical records reflect that on 
April 10, 1973, the veteran appeared on sick call with 
complaints of right shoulder pain of one and one-half years' 
duration.  The veteran reported that he had been in a 
"cycle" accident.  His right shoulder appeared to be out of 
place and motion limitation was noted.  Eight days later the 
veteran appeared before a Medical Board.  He indicated he had 
injured his right shoulder in a motorcycle accident two years 
prior to induction, but stated there had been no obvious 
injury and no medical treatment coincident with the injury.  
The veteran reported decreased strength in the right shoulder 
area and decreasing muscle mass in the time period following 
the accident, and stated he had not reported such symptoms at 
the time of his induction.  Physical examination revealed 
mildly atrophic, right upper extremities muscles, with grip 
weakness in the right arm.  Findings were stated to be 
consistent with a brachial plexus injury primarily involving 
the fifth cervical segment nerves, the dorsal scapular 
nerves, the medial pectoral nerves and the lateral pectoral 
nerves.  A Sprengles deformity was also noted.  The Medical 
Board determined that the veteran was unfit for further 
service by reason of physical disability that was neither 
incurred in nor aggravated by active service.  The diagnoses 
were brachial plexus injury, old right, existing prior to 
entrance; and atrophy, pectoralis major, right, existing 
prior to entrance.

The RO received an initial claim of entitlement to VA 
compensation benefits based on a right brachial plexus injury 
on January 4, 1984.  At that time the veteran indicated he 
had not previously filed any claim for VA benefits.  

The RO denied service connection for a right shoulder 
disability by rating decision dated in March 1984, and sent 
notification to the veteran by letter dated April 10, 1984.  
The RO cited to consideration of service records in 
connection with that determination.  

The RO again denied entitlement to service connection for a 
right shoulder disability in a rating decision dated in April 
1985, with notification sent to the veteran by letter dated 
April 12, 1985.  The RO cited to consideration of service 
records and private medical records, received since the 1984 
decision.  The private medical records pertain to treatment 
of the veteran in 1970 for residuals of a motorcycle 
accident.  Noted injuries included a closed head injury and 
multiple abrasions and lacerations.  X-rays taken at that 
time showed a slight straightening of the lumbar curve with a 
tendency of S1 to be transitional.  Clinical examination 
notes include no abnormalities of the spine or upper 
extremities.  

In a statement submitted in April 1985, the veteran indicated 
he had entered service in good condition, but that as he was 
unable to do three chin-ups he was sent to a conditioning 
unit.  He reported that he had landed on his right shoulder 
in connection with a rope climbing exercise, and heard a 
snapping sound in his right shoulder.  

In April 1985, the RO also considered private medical reports 
dated from July to September 1981, which show a diagnosis of 
a Sprengles deformity and neurologic deficit in the right 
upper extremity.  A July 1981 record includes note of a 
history of a fall on the right shoulder during service.  In a 
letter dated in September 1981, W. Anderson, Jr., M.D. noted 
the veteran's history of a traumatic injury in service and 
also considered the results of clinical examination and 
diagnostic testing.  Dr. Anderson opined that it was probable 
that the veteran's injury went back at least seven years, if 
not a congenital deformity.  Dr. Anderson opined that the 
most likely diagnosis would be a brachial plexus injury such 
as might have occurred in the accident described by the 
veteran.  

In a statement received by the RO on September 29, 1988, the 
veteran expressed disagreement with the denial of service 
connection for residuals of his right brachial plexus injury.  
He indicated that his representative had failed to previously 
submit his notice of disagreement and that he had been told 
his appeal was pending.  In a letter dated in November 1988, 
the RO advised the veteran that no timely notice of 
disagreement had been received; the veteran appealed the 
timeliness determination.  He later expressed the desire to 
withdraw his appeal as to timeliness, but to "reserve the 
right to continue this action for retroactive relief."  

On February 20, 1991, the RO received a statement in which 
the veteran expressed a desire to reopen his claim.  The 
content of the statement pertains to the procedural course of 
the veteran's claim.  At the time of a June 1991 personal 
hearing, issues raised were entitlement to service connection 
for a right shoulder/arm condition, and whether the notice of 
disagreement in 1984/1985 was timely received.  

The RO denied benefits by decision dated in July 1991, 
notifying the veteran by letter also dated in July 1991, 
citing to consideration of lay statements as to the absence 
of right shoulder problems prior to service.  In October 
1991, the RO received the veteran's notice of disagreement 
with respect to the recent denial of the benefit sought, 
i.e., entitlement to service connection for residuals of a 
right brachial plexus injury effective back to the date of 
his original claim and/or discharge from service.  The 
veteran perfected an appeal after the RO's issuance of a 
statement of the case.  The veteran's statements reflect 
argument pertinent to only the right shoulder.

In September 1996, the Board denied reopening of the 
veteran's claim of entitlement to service connection for a 
right shoulder disability.  The Court vacated that decision.  
A Board decision dated in April 1999 reflects referral to the 
RO of consideration of whether there was CUE in the April 5, 
1985, RO decision denying entitlement to service connection 
for right shoulder disability.  

In a decision dated in June 2000, the Board granted service 
connection for residuals of a right brachial plexus injury.  
The veteran is now service-connected for residuals of a right 
brachial plexus injury with shoulder and elbow deficits, 
evaluated as 50 percent disabling; and for sensory deficits 
of the right wrist and hand due to the brachial plexus 
injury, evaluated as 40 percent disabling, both effective 
February 20, 1991.

In a statement dated July 11, 2000, and date-stamped as 
received July 28, 2000, the veteran identified additional 
disabilities claimed to be secondary to and the result of his 
service-connected shoulder disability.  The disabilities 
listed included gastrointestinal disturbance, acid reflux; 
ptosis, blurred vision in the left eye; and generalized 
anxiety/depressive disorder.  

CUE

Legal Criteria

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 C.F.R. § 3.303 (1983, 1984).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 C.F.R. § 3.304(b) (1983, 1984).  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1983, 1984).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
other competent evidence.  All material relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (1983, 1984).  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b)(3) (1983, 1984). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. 3.306(a)(b)(c) (1983, 
1984).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 3.104(a) 
(2002).  The Court has provided that if a claimant wishes to 
reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error ... that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

Analysis

In March 1984, the RO considered the veteran's service 
medical records.  No defects or abnormalities of the right 
shoulder were noted on the report of examination at service 
entrance.  Significantly, however, the Medical Board report 
includes consideration of physical examination findings in 
conjunction with the history given by the veteran of a pre-
service motorcycle accident.  The Medical Board report 
includes reference to the veteran's account of having 
experienced right shoulder symptoms for more than a year, a 
time period in excess of his active service, and also his 
statements relevant to having had specific problems with 
weakness, etc., after his pre-service motorcycle accident.  
The Medical Board also considered the fact that the veteran 
gave no history of any in-service injury to his right 
shoulder.  Based on the above, the Medical Board concluded 
that the veteran's right shoulder brachial plexus injury 
existed prior to service and was not aggravated by reason of 
such service.  Such determination, made by competent medical 
professionals, was consistent with extant laws providing that 
the presumption of soundness may be overcome by clear and 
unmistakable evidence showing the pre-service existence of a 
disability.  

Moreover, the Medical Board personnel were competent to 
determine whether pre-existing right shoulder disability 
underwent a permanent increase in severity during service; 
they decided that question in the negative based on 
consideration of the medical and other evidence of record, to 
include the lack of any report or documentation regarding any 
in-service injury and the veteran's description of symptoms 
existing prior to service.  The record considered by the RO 
in March 1984 did not show any in-service injury to the right 
shoulder or otherwise refute the medical conclusion that the 
veteran's disability existed prior to service and had not 
been subject to worsening due to any incident of service.  

The veteran has not identified any incorrect application of 
law in the March 1984 decision, but, rather, argues that the 
RO should have weighed the facts differently.  Such is not 
sufficient to show CUE in the March 1984 decision.

The Board further notes that within the one-year appeal 
period following the March 1984 decision, VA received records 
pertinent to the veteran's pre-service injury.  Although 
those records are negative for note of any specific right 
shoulder injury, they do reflect that the veteran's cervical 
spine and neck area, which anatomically includes the area of 
the brachial plexus, were evaluated insofar as the veteran 
had incurred injury to the head and neck area coincident with 
the motorcycle accident.  Also, post-service medical records 
considered by the RO in April 1985, although noting a history 
of in-service injury, do not contain a competent medical 
opinion dissociating the veteran's right shoulder disability 
from the documented pre-service motorcycle accident.  To the 
extent that evidence did not identify a right shoulder 
disability at service entrance, the fact remains that the 
evidence considered by the RO in April 1985 was consistent 
with a history of a pre-service injury.  None of the 
additional medical evidence considered by the RO in 
April 1985 refuted the presence of a right shoulder 
abnormality prior to service or indicated that the pre-
existing disability increased in severity during service.  
Again, the RO's determination was consistent with extant law 
providing that the presumption of soundness can be overcome 
by clear and unmistakable evidence of pre-existence and that 
determinations of aggravation will be based on consideration 
of the evidence showing the manifestations of disability 
prior to, during and subsequent to service.  

The Board thus again emphasizes that the veteran has not 
identified an improper application of the law, but instead 
argues that he had no right shoulder disability before 
service and that therefore, the March 1984 and April 1985 
rating determinations were erroneous.  As previously stated, 
a claim of CUE on the basis that evidence was not properly 
weighed or evaluated in the previous adjudication never rises 
to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; 
see also Russell, 3 Vet. App. at 313.  

Accordingly, the Board has determined that the veteran has 
not raised a valid claim of CUE in the March 1984 or April 
1985 rating decision.

Effective Dates

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2002).  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement, but only in a claim for increase or to 
reopen.  38 C.F.R. § 3.157 (2002); see Lalonde v. West, 
12 Vet. App. 377, 382 (1999).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Under 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  

Analysis

The veteran contends that he is entitled to an effective date 
prior to July 11, 2000, for the grants of service connection 
for an anxiety disorder, ptosis and tinnitus.  

The Board has reviewed the correspondence received from the 
veteran and his and his representatives.  Such review fails 
to reveal that the veteran raised a claim of entitlement to 
service connection for an anxiety disorder, ptosis or 
tinnitus prior to July 11, 2000.  

The veteran does not contend that a specific document 
containing a clear claim of entitlement to service connection 
for anxiety, ptosis or tinnitus was received prior to July 
11, 2000.  Rather, the veteran and his attorney in effect 
argue that the ptosis, tinnitus and anxiety disorder all stem 
from the veteran's in-service injury and resulting nerve 
injury to the right upper extremity.  They thus claim that 
the effective date assigned to the award of service 
connection for the right brachial plexus injury should also 
be assigned to the awards of service connection for tinnitus, 
ptosis and an anxiety disorder.  The Board finds such 
argument to be without merit.

The Board recognizes that under EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) the Board is obliged to adjudicate all claims 
raised from a liberal reading of the record.  In EF the 
veteran had specifically raised the issue of direct service 
connection for consideration and then the same disorder was 
cited as secondary in a physician's statement.  Under those 
circumstances the Court found the Board obligated to discuss 
secondary service connection in addition to direct service 
connection.  As set out above, the case herein is dissimilar 
in that prior to July 11, 2000, the veteran did not 
communicate to VA his intent to seek benefits for ptosis, 
tinnitus or an anxiety disability.  

The law provides that a claim that specifically identifies 
the benefit sought must be filed in order to obtain such 
benefit.  Mitscher v. West, 13 Vet. App. 123, 127 (1999); see 
also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(that a claim must be filed in order for any type of benefits 
to . . . be paid under the laws administered by the 
Secretary).  The Board is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 
32 (1998).

In sum the record shows that the veteran did not evidence an 
intent to claim entitlement to service connection for ptosis, 
tinnitus or an anxiety disorder until the time of his July 
11, 2000, correspondence.  Thus, that is the earliest 
possible effective date for the grant of service connection 
for these disabilities.  


ORDER

The Board having determined that CUE does not exist in the 
March 1984 or April 1985 rating decision denying entitlement 
to service connection for a right brachial plexus injury, the 
appeal is denied to this extent.

Entitlement to an effective date prior to July 11, 2000, for 
the grant of service connection for tinnitus is denied.

Entitlement to an effective date prior to July 11, 2000, for 
the grant of service connection for ptosis is denied.

Entitlement to an effective date prior to July 11, 2000, for 
the grant of service connection for an anxiety disorder is 
denied.


REMAND

With respect to the remaining matters on appeal, the Board 
notes that by letter dated January 9, 2003, the RO attempted 
to comply with the notification requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.359 (2002), by 
informing the veteran of the evidence and information needed 
to substantiate his claims, the evidence and information that 
he should submit and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  In this 
letter, the RO also informed the veteran that he would be 
afforded a period of 60 days in which to submit the 
additional evidence and information and that his claims would 
be decided on the current record if the requested evidence 
and information were not received within the 60 days 
allotted.  

The RO's notification letter is contrary to the provisions of 
38 U.S.C.A. § 5103(b) (2002), which provide that a claimant 
must submit requested evidence and information within one 
year of the date of the letter notifying the claimant of the 
required evidence and information.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran has not been 
afforded the one-year period in which to submit the evidence 
and information requested by the RO, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information relevant to the issues 
remaining on appeal.  

Moreover, the regulation authorizing the Board to correct 
procedural defects such as this was invalidated by the United 
States Court of Appeals for the Federal Circuit.  Id.  

Furthermore, the veteran is service-connected for a left eye 
ptosis, noncompensably evaluated.  38 C.F.R. § 4.84a, 
Diagnostic Code 6019 (2002) provides for the evaluation of 
ptosis, unilateral or bilateral, based on consideration of 
whether the pupil is obscured, and that, with less 
interference with vision, such should be rated as 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001, 2002).  The veteran in this case contends that his 
ptosis is disfiguring.  It does not appear, however, that the 
RO considered, or that available examination evidence 
addresses the disfigurement question.  

Additionally, the veteran alleges that his service-connected 
psychiatric disability has increased in severity since the 
most recent VA examination of this disability in June 2001.  
Thus, a more contemporary examination is indicated.

For the foregoing reasons, the case is REMANDED to the RO for 
the following:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The letter 
should specifically inform the veteran 
that he should provide medical evidence 
which tends to show that he meets the 
criteria for a higher evaluation for the 
disabilities at issue.  The RO should 
also inform the veteran that it will 
attempt to obtain such evidence on his 
behalf if he provides the identifying 
information and any authorization 
necessary for the RO to obtain such 
evidence.  The RO must inform the veteran 
that the requested information or 
evidence must be received within one year 
of the date of the RO's letter.  

2.  The RO should attempt to obtain any 
pertinent records identified by the 
veteran and in any event ensure that 
records of contemporary VA treatment or 
evaluation of the disabilities at issue 
are associated with the claims files.

3.  After the above has been accomplished, the RO 
should schedule the veteran for an examination of 
his ptosis by an examiner with appropriate 
expertise to determine the degree of severity of 
any disfigurement and functional impairment due to 
the disability.  The claims folders must be made 
available to the examiner for review.  

The examiner should identify if, and to 
what degree, the veteran's pupil is 
obscured and the extent to which the 
veteran's visual acuity is affected by 
the ptosis.  

The examiner should state whether there 
is any visible or palpable tissue loss.  
The examiner should also include note of 
any discoloration or color contrast.  The 
examiner should also provide an opinion 
concerning the extent of any 
disfigurement associated with the 
disability.
Unretouched photographs depicting the 
ptosis should be taken and associated 
with the examination report.

4.  The veteran should also be afforded a 
psychiatric examination by an examiner with 
appropriate expertise to determine the current 
degree of severity of the veteran's service-
connected psychiatric disability.  The claims 
folder must be made available to the examiner for 
review.  The examiner is requested to provide an 
opinion concerning the overall degree of social and 
industrial impairment resulting from the veteran's 
service-connected psychiatric disability.  The 
examiner should specifically address the 
psychiatric symptoms identified in the current 
criteria for rating mental disorders.  In addition, 
the examiner should provide a global assessment of 
functioning (GAF) score.  The rationale for all 
opinions expressed must be provided.

5.  After review of any additionally 
obtained records, the RO should also 
undertake any other development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  

6.  Upon completion of all indicated development, 
the RO should then review the record and 
readjudicate the issues of entitlement to a 
compensable evaluation for ptosis, to include 
consideration of the new criteria for evaluating 
disfigurement, and the issues of entitlement to an 
increased rating for psychiatric disability, 
entitlement to service connection for 
gastrointestinal disability and entitlement to 
service connection for right shoulder arthritis.  
If any benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and his 
attorney should be furnished a supplemental 
statement of the case.  The supplemental statement 
of the case should include the recent regulatory 
amendments pertinent to the evaluation of skin 
disorders.  The veteran and his attorney should be 
given the appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required on the part of the 
veteran or his representative until they are otherwise 
notified.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

